Kathryn




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2015

                                  No. 04-15-00477-CV

                                       David SAB,
                                        Appellant

                                            v.

                                      Kathryn SAB,
                                        Appellee

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 14-09-12373 DCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Temporary Relief is DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court